DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-27 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-21, 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Machauer et al (US20170011000) hereinafter Machauer.


As to claim 14, Machauer discloses an apparatus for transmitting data over a bus system, comprising: a storage device configured to at least temporary store messages transmittable over the bus system (Fig.1illustrates a system of connecting devices, with each subscriber comprising a memory (element 13 of Fig.2) to temporarily store and check para. 0044); 
wherein the apparatus is configured to check at least one message, stored in the storage device, for at least one criterion, and to alter at least one portion of the message based on the check (Fig. 2, and para. 0045 where the error handling is activated). 
 
As to claim 15, Machaeur discloses the apparatus, wherein the bus system is a CAN XL bus system (Fig. 1, and para. 0006).  

As to claim 16, Machaeur discloses the apparatus, further comprising: a filter device configured to carry out the check and/or the alteration (Fig. 2, and para. 0045).  

As to claim 17, Machaeur discloses the apparatus, wherein the storage device has a receive buffer for at least temporary storage of messages received over the bus system and/or a transmit buffer for at least temporary storage of messages to be transmitted over the bus system (Fig. 2, and element 13, para.0045) , and wherein the apparatus is configured to check and/or to alter at least one of the received messages and/or at least one of the messages to be transmitted (Fig. 2, with modification dependent on the error status, para. 0045).  

As to claim 18, Machaeur discloses the apparatus, wherein the alteration includes adapting and or setting at least one data field of the message, the at least one data field characterizing a payload or header of the message (Fig. 2, and para. 0046).  

As to claim 19, Machaeur discloses the apparatus, wherein the alteration is carried out based on information of at least one data field of the message (Fig. 2 where the list indicates subscriber-ready, para. 0046).
  
As to claim 20, Machaeur discloses the apparatus, wherein the alteration includes alteration of a priority identifier based on a type of payload of the message (para. 0046).
  
As to claim 21, Machaeur discloses the apparatus, wherein the apparatus is configured to carry out the check and/or the alteration based on configuration data, the configuration data characterizing at least one of the following elements: a) the at least one criterion, b) further criteria for the check, c) information for the alteration of the at least one portion of the message ( Message 43 of subscriber is relevant for device and is managed accordingly, para. 0046).  

As to claim 23, Macheaur discloses the apparatus, wherein the apparatus is configured to carry out the check and/or the alteration a) one time and/or b) based on events and/or c) repeatedly periodically (Fig. 1 with the periodically done in the arbitrating phase, para. 0043).  
As to claim 24, Machaeur discloses the apparatus, wherein the apparatus is configured to erase a message from the transmit buffer when at least one criterion for the erasure is satisfied, including when: a) a predefinable maximum number of arbitration procedures with respect to the message has been reached and/or when b) a predefinable waiting time has elapsed (The message that is hidden is effectively erased from the other subscribers, para. 0046).  

As to claim 25, Machaeur discloses a control unit for a motor vehicle (para. 0002), comprising: an apparatus for transmitting data over a bus system (Fig. 1with bus 40 coupling devices 10, 20, and 30), including: a storage device configured to at least temporary store messages transmittable over the bus system (Fig. 2, and memory 13, para. 0044); wherein the apparatus is configured to check at least one message, stored in the storage device, for at least one criterion, and to alter at least one portion of the message based on the check (para. 0045).  

As to claim 26, Machaeur discloses  a method for operating an apparatus for transmitting data over a bus system (Fig. 1 with a plurality of subscribers coupled by bus 40), the apparatus having a storage device for at least temporary storage of messages transmittable over the bus system (Fig. 2, and memory 13, para. 0045), the method comprising the following steps: checking, by the apparatus, at least one message, stored in the storage device, for at least one criterion; and altering, by the apparatus, at least one portion of the message based on the check (Fig. 2, and para. 0046). 
 
As to claim 27, Machaeur discloses  a method, comprising: providing an apparatus for transmitting data over a bus system (Fig. 1), the apparatus including a storage device configured to at least temporary store messages transmittable over the bus system (Fig. 2, memory 13, and para. 0045) , wherein the apparatus is configured to check at least one message, stored in the storage device, for at least one criterion, and to alter at least one portion of the message based on the check (para. 0046) ; and using the apparatus for at least one of: a) filtering of the messages transmittable and/or transmitted over the bus system, b) modifying of the messages transmittable and/or transmitted over the bus system, c) forcing a specific value for at least one data field of the message, d) preventing manipulation of messages by a program executable on an control unit, e) open and/or closed-loop controlling of a utilization of the bus system (Fig. 2, and para. 0046).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Machaeur as applied to claim21 above, and further in view of Vessel et al (US20210334085) hereinafter Vessel.

As to claim 22, Machaeur does not explicitly disclose the apparatus wherein the apparatus is configured to store the configuration data in a protected memory, the protected memory being writable by a hardware security module, but not by an application program executable on a computing device for transmitting and/or receiving the data over the bus system using the apparatus.
Vessel teaches the apparatus wherein the apparatus is configured to store the configuration data in a protected memory, the protected memory being writable by a hardware security module, but not by an application program executable on a computing device for transmitting and/or receiving the data over the bus system using the apparatus (para. 0046).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add the secure system of Vessel with Macheaeur to enable additional applications (para. 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20160149934, and US20090210073 among others teach the review of data and manipulation of said data to manage dataflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184